Title: From George Washington to William Livingston, 22 January 1782
From: Washington, George
To: Livingston, William


                  
                     Dear Sir
                     Philadelphia Janry 22d 1782
                  
                  The enclosed Paper without signature, was a few days since put into my hands—As the information is not such as can be acted upon in a military way, I have thought it adviseable to transmit the same to your Excellency that any use you should think proper might be made of it.  I have the honor to be.
                  
                  N.B.  Information respecting John Smith said to have come to Morris Town for the purpose of communicating intelligence to the Enemy.
                  
               